I concur in the reversal of the judgment of the trial court, and in granting the defendant, Foley, a new trial, on the ground that the admission of the testimony of Kirk and Foley that, on the day of the homicide, they did not have a state license to carry a pistol in Clay County, which testimony was elicited from them, over the objection of Foley, on their respective cross-examinations, was prejudicial error. Either of these witnesses could have properly declined to answer the question propounded to him; one, Kirk, because the answer might tend to degrade or incriminate him, and the other, Foley, on the same ground, and the additional one that a defendant may not be required to testify against himself, even where he elects to testify on his own behalf, where the testimony sought is irrelevant to the issue. Code, 57-3-6. It seems to me that in this case, where the sole issue was whether the defendant was justified in killing Joe Groves in the exercise of his right of self-defense, the question of whether he had a state license to carry the pistol he used in that killing was irrelevant and immaterial. The carrying of a pistol without a state license is, in itself, a crime, for which the statute provides a punishment; but, notwithstanding this, a person in fear from knowledge of threats of death or great bodily harm, may, without a license choose to arm himself with a pistol and take the risk of punishment, and *Page 188 
if, later, he has justifiable cause to use that pistol in his defense and commits homicide, I do not believe the fact that he carried the pistol used therein without a license, is proper testimony to go to a jury in the trial of a charge growing out of its use. I was at first inclined to doubt whether, in the circumstances of this case, the admission of this testimony was prejudicial to the defendant, Foley, but have reached the conclusion that it was prejudicial. With this testimony before them, the jury might well have believed that Foley unlawfully armed himself and went to Widen, expecting or even seeking trouble. Without this testimony, the jury only knew that he was armed with a pistol on the day of the homicide, and would have considered the question of self-defense uninfluenced by the knowledge that the weapon used in that defense was being carried by Foley in violation of law. The challenged testimony may well have prejudiced the defendant in his plea of self-defense. If doubt exists as to this, we resolve that doubt in favor of the defendant. The principle applied inState v. Rush, 108 W. Va. 254, 150 S.E. 740, and State v.Smith, 119 W. Va. 347, 193 S.E. 573, is based upon the theory that the record before the court was clearly not prejudicial.
I am also of the opinion that the defendant, Foley, was clearly entitled to take into consideration and act upon the state of affairs around him at the time he fired the fatal shots. If he had reasonable ground to believe, and did believe, that Joe Groves and Elmer Groves, and possibly Bill Groves, were operating in concert to kill, or to inflict great bodily harm upon him, he was entitled to an instruction on that point. I think an instruction should have been given along the line of instructions Nos. 21 and 24 offered by the defendant. I do not believe the general instruction given by the court covers this theory of defendant's defense. I do not believe instructions Nos. 22 and 26, offered by the defendant, based on the theory of conspiracy, should have been given, or that any general instruction on that theory would have been justified, for the reason that, in my *Page 189 
opinion, there was no evidence of conspiracy, but only evidence from which Foley might reasonably have believed that there was concert of action against him on the part of Joe, Elmer and Bill Groves, and that alone did not amount to establishing a conspiracy, or even create a basis for the giving of an instruction on the theory of conspiracy.